DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to Device 1, classified in H01L 51/50.
II. Claims 11-20, drawn to Device 2, classified in H01L 51/00.
The inventions are independent or distinct, each from the other because:
2.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination on Invention I has separate utility such as a light emitting diode.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	Once an election of invention is completed, applicant is further required to elect a species. THE ELECTION OF SPECIES IS ONLY FOR THE ELECTED INVENTION.
This application contains claims directed to the following patentably distinct species:
Election of Invention for INVENTION I ONLY
Claim 1 is generic to the following disclosed patentably distinct species: 

A light emitting diode, comprising: first and second electrodes facing each other;
a first charge generation layer between the first and second electrodes; a first emitting stack including a first emitting material layer between the first electrode and the first charge generation layer and a first electron transporting layer between the first emitting material layer and the first charge generation layer; and a second emitting stack including a second emitting material layer between the first charge generation layer and the second electrode and a second electron transporting layer between the second emitting material layer and the second electrode, wherein the first charge generation layer has an electron mobility lower than that of the first electron transporting Subspecies A), and the first charge generation layer includes a material (Subspecies B):
Applicant is required to select a SINGLE material for Subspecies A from the materials in the claims or alternatively applicant can elect the select the single material for Subspecies A from another material supported by the specification.
For the single material elected for Subspecies A, applicant is further required to elect a single representative for EACH variable, EACH substituent and EACH coefficient present in the elected material. Failure to limit the election of Subspecies A to a single fully define material will be treated as not fully compliant.
Applicant is required to select a SINGLE material for Subspecies B from the materials in the claims or alternatively applicant can elect the select the single material for Subspecies B from another material supported by the specification. 
For the single material elected for Subspecies B, applicant is further required to elect a single representative for EACH variable, EACH substituent and EACH coefficient present in the elected material. Failure to limit the election of Subspecies B to a single fully define material will be treated as not fully compliant.

Election of Invention for INVENTION II ONLY
Claim 11 is generic to the following disclosed patentably distinct species: 
An electroluminescent display device, comprising: a substrate; a light emitting diode on the substrate, the emitting diode comprising: first and second electrodes facing Subspecies C), and the first charge generation layer includes a material (Subspecies D)

Applicant is required to select a SINGLE material for Subspecies C from the materials in the claims or alternatively applicant can elect the select the single material for Subspecies C from another material supported by the specification.
For the single material elected for Subspecies C, applicant is further required to elect a single representative for EACH variable, EACH substituent and EACH coefficient present in the elected material. Failure to limit the election of Subspecies C to a single fully define material will be treated as not fully compliant.
Applicant is required to select a SINGLE material for Subspecies D from the materials in the claims or alternatively applicant can elect the select the single material for Subspecies D from another material supported by the specification. 
 Failure to limit the election of Subspecies D to a single fully define material will be treated as not fully compliant.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the materials encompass numerous organic classes of compounds which represent a serious search burden to achieving a reasonable search parameter query.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 




/GREGORY D CLARK/Primary Examiner, Art Unit 1786